162 So. 2d 571 (1964)
245 La. 1075
Marvin W. McKELLAR, Sr., Individually and for Michael McKellar,
v.
Wallace H. MASON and Lumbermen's Mutual Casualty Company.
No. 47165.
Supreme Court of Louisiana.
April 17, 1964.
The application is denied. According to the facts of the case, as found to be by the Court of Appeal, the result reached by the Court is correct.
SANDERS and SUMMERS, JJ., are of the opinion the writ should be granted for the reasons assigned in the dissenting opinion of Samuel, J., 159 So. 2d 700, 705.